DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



3.	Regarding claims 37 and 38, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 37; 38; 39, 40-49, 51, and 53-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 22 & 12; 23 & 27 & 12, 24, 2-11, 26, and 13-21 of U.S. Patent No. 10,954,775 (simply “10,954,775” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 37, claims 1 & 22 &12 of U.S. Patent No. 10,954,775 disclose a method of conducting a pressure integrity test for an underground formation whilst fluid is supplied to and/or released and returned from the underground formation under pressure (col. 31, lines 56-59), the method comprising:
using an automated monitoring and supervisory system to monitor the pressure of the fluid that is being supplied to and returned from the underground formation in real-time (col. 31, lines 60-63);
using the automated monitoring and supervisory system to monitor a volume of the fluid that is being supplied to and returned from the underground formation in real-time (col. 31, lines 64-67);
using the automated monitoring and supervisory system to determine one or more relationship(s) for the monitored pressure and for the monitored volume in real-time as the pressure and the volume vary relative to each other and/or with time during the real-time monitoring thereof (col. 32, lines 1-6); and
using the automated monitoring and supervisory system to analyze the monitored pressure and volume data using the one or more relationship(s) either in real-time in order to provide information and/or warnings in real-time, wherein the information and/or warnings concern one or more of: parameters relating to the underground formation, the performance of the pressure integrity test during testing, an outcome of the pressure integrity test, quality of the monitored data, or test metrics (col. 32, lines 7-16) such as leakage rate, air trap, plugged choke, system compliance, surface pressure and surface volume (col. 34, lines 29-32);
wherein the method is used after fluid has been supplied to the underground formation under pressure and whilst the fluid pressure is being released and fluid is returned from the formation, the pressure and volume of the returned fluid is monitored in real-time, and the step of analyzing involves determining expected pressure and volume values based on a hydrostatic approximation of the pressure inside the underground formation and comparing the real-time monitored values to the expected values (col. 33, lines 7-17).
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

Regarding claims 38, claims 23 & 27 &12 of U.S. Patent No. 10,954,775 disclose a method of conducting a pressure integrity test for an underground formation whilst fluid is supplied to and/or released and returned from the underground formation under pressure (col. 34, lines 33-36), the method comprising:
using an automated monitoring and supervisory system to monitor the pressure of the fluid that is being supplied to and/or returned from the underground formation in real-time (col. 34, lines 37-40);
using the automated monitoring and supervisory system to monitor a volume of the fluid that is being supplied to and/or returned from the underground formation in real-time with a volume sensor capable of measuring the volume of the fluid in steps of 10 liters or less and with a sampling rate of 5 seconds or below (col. 34, lines 41-46);
using the automated monitoring and supervisory system to determine one or more relationship(s) for the monitored pressure and for the monitored volume as the pressure and the volume vary relative to each other and/or with time during the real-time monitoring thereof (col. 34, lines 47-52); and
using the automated monitoring and supervisory system to analyze the monitored pressure and volume data using the one or more relationship(s) either in real-time or after completion of the pressure integrity test in order to provide information and/or warnings concerning one or more of: parameters relating to the underground formation, performance of the pressure integrity test during testing, an outcome of the pressure integrity test, the quality of the monitored pressure and volume data, or test metrics (col. 34, lines 53-62) such as leakage rate, trapped air, unstable pump rate, plugged choke, system compliance, surface pressure and surface volume (col. 34, lines 29-32);
wherein the method is used after fluid has been supplied to the underground formation under pressure and whilst the fluid pressure is being released and fluid is returned from the formation, the pressure and volume of the returned fluid is monitored in real-time, and the step of analyzing involves determining expected pressure and volume values based on a hydrostatic approximation of the pressure inside the underground formation and comparing the real-time monitored values to the expected values (col. 33, lines 7-17).
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 39-43, 51, and 53-61, claims 1 & 22 & 12 of 10,954,775 disclose everything claimed as applied above. In addition, claims 24, 2-5, 26, and 13-21 of 10, 954,775, respectively, disclose every single feature further claimed (col. 34, lines 63-64; col. 32, lines 26-40; col. 35, lines 7-11, col. 33, line 18 to col. 34, line 28).

	Regarding claims 44-49, claims 23 & 27 & 12 of 10,954,775 disclose everything claimed as applied above. In addition, claims 6-11 of 10, 954,775, respectively, disclose every single feature further claimed (col. 32, line 41 to col. 33, line 17).

	Allowable Subject Matter
5.	Claims 50 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or overcome the double patent rejection as set forth in this Office Action with a terminal disclaimer (TD).

Allowable Subject Matter
6.	Claims 37; 38; 39, 40-49, 51, and 53-61 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or overcome the double patent rejection as set forth in this Office Action with a terminal disclaimer (TD).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/            Primary Examiner, Art Unit 2857